This case was disposed of by our opinion and judgment entered herein on June 16th, 1938, upon the questions presented by the Plaintiff in Error under Amended Rule 20.
The question of the propriety of the order of the Circuit Court striking demurrer and motion for compulsory amendment was not stated as one for our determination.
Under Amended Rule 20 the Plaintiff in Error or Appellant is required to state the questions which will be relied on for reversal and cannot complain if the Court fails to consider questions not stated in conformity with the requirements of the Rule.
Rehearing denied.
WHITFIELD, BROWN, and BUFORD, J.J., concur.
CHAPMAN, J., dissents.